DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 9, 10, 11, and 12 of U.S. Patent No. 10,565,332. Although the claims at issue are not identical, they are not patentably distinct from each other because:

With respect to independent claim 1 of the immediate application, claim 7 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 1 of the immediate application. The limitations in claim 1 of the immediate application regarding “machine logic” do not differentiate over claim 7 of U.S. Patent No. 10,565,332 which necessarily utilizes machine logic (since claim 7 of U.S. Patent No. 10,565,332 is a computer program product comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more computer readable storage media for performing the claimed steps) in performing the claimed steps (which anticipate the limitations of claim 1 of the immediate application). The method steps being stored on the non-transitory computer readable storage medium as program instructions necessitates that the steps are performed by machine logic.

With respect to claim 2 of the immediate application, claim 7 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 2 of the immediate application.

With respect to claim 3 of the immediate application, claim 9 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 3 of the immediate application.

With respect to claim 4 of the immediate application, claim 8 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 4 of the immediate application.

With respect to claim 5 of the immediate application, claim 10 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 5 of the immediate application.

With respect to claim 6 of the immediate application, claim 11 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 6 of the immediate application.

With respect to claim 7 of the immediate application, claim 12 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 7 of the immediate application.

With respect to claim 8 of the immediate application, claim 7 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 8 of the immediate application.

With respect to claim 9 of the immediate application, claim 7 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 9 of the immediate application.

With respect to claim 10 of the immediate application, claim 9 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 10 of the immediate application.

With respect to claim 11 of the immediate application, claim 8 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 11 of the immediate application.

With respect to claim 12 of the immediate application, claim 10 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 12 of the immediate application.

With respect to claim 13 of the immediate application, claim 11 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 13 of the immediate application.

With respect to claim 14 of the immediate application, claim 12 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 14 of the immediate application.

With respect to claim 15 of the immediate application, claim 7 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 15 of the immediate application.

With respect to claim 16 of the immediate application, claim 7 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 16 of the immediate application.

With respect to claim 17 of the immediate application, claim 9 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 17 of the immediate application.

With respect to claim 18 of the immediate application, claim 8 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 18 of the immediate application.

With respect to claim 19 of the immediate application, claim 11 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 19 of the immediate application.

With respect to claim 20 of the immediate application, claim 12 of U.S. Patent No. 10,565,332 anticipates every limitation of claim 20 of the immediate application.
 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 1; Park et al. U.S. Patent No. 5,877,891 discloses a method for maintaining a constant distance between a sample and a scanning probe ([col. 28; lines 49-56]) and outputting a topographic image of a sample ([col. 5; lines 8-10]). Since Park maintains a constant distance between the probe and the sample by feedback control [col. 5; lines 11-15],  Park necessarily identifies (by the machine logic of the feedback control) a range of height values of topographical features associated with each and every feature on the sample surface (including any reference features) and necessarily includes a maximum height values; and this feedback control for maintaining constant distance between the sample and probe necessarily determines this lift distance based on a maximum height of the sample surface and the range of height values of the sample surface. Park discloses receiving one or more selection of one or more reference features within the topography image from a user, where the one or more selections includes one or more rectangles placed by the user, around the one or more reference features (“The user then locates a new scan region by selecting a feature or region of interest in this image. The user selects this region by positioning a cursor box 1305A around it” [col. 27; lines 50-53]). However, although Park utilizes a user-set constant sample-tip distance and Park necessarily identifies a maximum height of the sample surface during scanning, and the probe scan is initiated at a uniform plane from which the probe height varies during the scan, Park does not explicitly define, by machine logic, a uniform plane based on the maximum height value (Park sets the uniform plane at which the probe scan is initiated at a height value without regard for a maximum height and the probe height may be changed as the probe encounters a feature of this height, since the scan of Park compensates for this maximum height). Therefore Park does not perform a modified raster scan of the sample based on a defined uniform plane.
Kitamura U.S. Patent No. 6,073,485 discloses a probe microscopy method including displaying a topography image to a user, performing a modified raster scan of a sample based on a desired height plane above the sample, and generating a fly-height image based on the modified raster scan (“The tip 2 of the sample 3 is scanned in two dimensions in the X- and Y-directions while maintaining constant the distance between the tip 2 and the sample 3. In this way, a topographic image of the surface of the sample 3 is displayed on the display unit” [col. 2; lines 37-43]). Since Kitamura maintains a constant distance between the probe and the sample by feedback control [col. 2; line 29],  Kitamura necessarily identifies (by the machine logic of the feedback control) a range of height values of topographical features associated with each and every feature on the sample surface (including any reference features) and necessarily includes a maximum height values; and this feedback control for maintaining constant distance between the sample and probe necessarily determines this lift distance based on a maximum height of the sample surface and the range of height values of the sample surface. However, Kitamura does not select a reference feature, and therefore does not disclose receiving one or more selections of one or more reference features within the topography image from a user, where the one or more selections includes one or more rectangles placed by the user around one or more reference features.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a computer-implemented method comprising: receiving one or more selections of one or more reference features within a displayed topography image from a user, where the one or more selections includes one or more rectangles placed by the user around the one or more reference features; and performing a modified raster scan of a sample with a probe of a scanning probe microscope based on a uniform plane that has been defined, by machine logic, based on an identified maximum height value and a determined lift distance of the probe.

Regarding independent claims 8 and 15; these claims include substantially similar limitations to those of independent claim 1 and would be allowable over the prior art at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-7, 9-14, and 16-20; these claims would be allowable over the prior art at least for their dependence, either directly or indirectly, upon independent claims 1, 8, and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881